EXHIBIT3.1 CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF FORMATION Pursuant to the provisions of §3.053 of the Texas Business Organizations Code, Green Builders, Inc., a Texas corporation, hereby adopts the following Certificate of Amendment to its Certificate of Formation. ARTICLE I. The name of the entity is Green Builders, Inc. (the “Corporation”).The Corporation is a for-profit corporation.The filing number issued to the Corporation by the Secretary of State is 800960715.The date of formation of the Corporation is April 3, 2008. ARTICLE II The Certificate of Formation of the Corporation is amended by revoking the current Section (a) of Article VII and adopting the following in substitution thereof: “(a)Authorized Capital Stock. The authorized capital stock of the Corporation consists of One Hundred Ten Million (110,000,000) shares having a par value of one tenth of one cent ($.001) per share, divided into One Hundred Million (100,000,000) shares of Common Stock and Ten Million (10,000,000) shares of Preferred Stock.Upon the effectiveness (the “Effective Time”) of the Certificate of Amendment to the Certificate of Formation adding this sentence, each five hundred (500) shares of issued Common Stock, shall be combined and reclassified into one (1)fully-paid and nonassessable share of Common Stock; provided, however, that in lieu of any fractional interests in shares of Common Stock to which any shareholder who would be entitled only to receive such fractional interest (i.e., any shareholder owning fewer than 500 shares of Common Stock immediately prior to the Effective Time) would otherwise be entitled pursuant hereto (taking into account all shares of capital stock owned by such shareholder), the Corporation shall pay in cash for such fractional interest $0.26 per share held by such shareholder immediately prior to the Effective Time.” ARTICLE III This Certificate of Amendment has been approved in the manner required by the Texas Business Organization Code and the constituent documents of the Corporation. IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to be signed by its officers thereunto duly authorized this 19th day of February, 2010. Green Builders, Inc. By: /s/ Clark Wilson Clark Wilson President and Chief Executive Officer
